Citation Nr: 9902193	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than July 29, 1996, 
for an award of nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veteran filed an informal claim for nonservice-
connected disability pension benefits on October 11, 1995.  

3.  The veterans formal claim for nonservice-connected 
disability pension benefits was received on July 29, 1996.

4.  In an August 1996 rating decision, the RO established 
entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes, effective 
July 29, 1996.  


CONCLUSION OF LAW

An effective date of October 11, 1995, for an award of 
nonservice-connected disability pension benefits is 
warranted.  38 U.S.C.A. § 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.151, 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected disability pension benefits are payable 
to veterans with qualified wartime service who meet certain 
income requirements and who are also permanently and totally 
disabled due to nonservice-connected disabilities.  
38 U.S.C.A. § 1521.  In this case, the RO, by rating action 
in August 1996, awarded the veteran nonservice-connected 
pension benefits and assigned an effective date of July 29, 
1996, the date the RO determined that the veterans claim for 
nonservice-connected pension benefits was received. 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

More specifically, applicable regulations provide that where 
pension entitlement is established based on a claim received 
by VA on or after October 1, 1984, the pension award may not 
be effective prior to the date of receipt of the pension 
claim unless the veteran specifically claims entitlement to 
retroactive benefits.  38 C.F.R. § 3.151(b).  

If, within one year from the date on which a veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that disability was 
so incapacitating that it prevented him from filing a claim 
for at least the first 30 days immediately after the date on 
which he became permanently and totally disabled, the award 
may be effective from the date of claim or the date on which 
he became totally disabled, whichever is to his advantage.  A 
claim for retroactive pension must be received within one 
year of the date on which he became permanently and totally 
disabled.  38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a).  
However, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

In addition, a claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded, unless 
the claimant specifically elects the lesser benefit.  
38 C.F.R. § 3.151(a).  Moreover, the Secretary has the 
discretion under this regulation to treat every compensation 
claim or vice versa, in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet.App. 15 (1997).  

In resolving the issue on appeal, the initial question before 
the Board, therefore, is when the veteran first filed his 
claim of entitlement to nonservice-connected pension 
benefits.  

In this case, the veteran has asserted that he originally 
filed a claim for nonservice-connected pension benefits in 
October 1995.  The record shows that a VA physicians 
statement, dated on October 11, 1995, was received that month 
noting that the veteran would be 100 percent disabled for 
at least six months as a result of vessel coronary artery 
bypass surgery performed that month.  The veterans formal 
claim for entitlement to nonservice-connected pension 
benefits (VA Form 21-4138) was received by the RO on July 26, 
1996.  In August 1996, the RO awarded the veteran nonservice-
connected pension benefits, effective from July 26, 1996, the 
date of receipt of the formal claim.  In order for the 
assignment of an effective date prior to July 26, 1996, the 
veteran must have filed an earlier claim for pension 
benefits, or a claim for a retroactive award of nonservice-
connected pension benefits, establishing that he was 
prevented from applying for benefits by reason of physical or 
mental disability for at least 30 days beginning on the date 
on which he became permanently and totally disabled.  38 
C.F.R. § 3.400(b)(ii)(B).

Upon review, the Board finds that while the veterans notice 
of disagreement, dated in October 1996, may arguably be 
interpreted as a claim for retroactive award, he has not 
submitted evidence that he was prevented from applying for 
benefits by reason of disability.  Therefore, he has not 
established entitlement to a retroactive award of pension 
benefits.  However, the Board does construe the VA 
physicians October 1995 statement, indicating that the 
veteran was 100 percent disabled as an informal claim for 
nonservice-connected pension benefits.  Since the formal 
claim was received within one year of this document, an 
effective date of October 11, 1995, is warranted for the 
award of nonservice-connected pension benefits.  38 U.S.C.A. 
§§ 5107, 5110; 38 C.F.R. §§  3.155, 3.400.  


ORDER

An earlier effective date of October 11, 1995 for nonservice-
connected pension benefits is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
